EXHIBIT 10.2

 

TWELFTH AMENDMENT TO OFFICE LEASE

 

This Twelfth Amendment to Office Lease (this “Twelfth Amendment”) is made and
entered into by and between ASP, Inc., the managing partner of Boulder Tower
Tenants in Common (“Landlord”), and HELMERICH & PAYNE, INC., a Delaware
corporation (the “Tenant”), effective on and as of the date on which Tenant
executes this Twelfth Amendment, as set forth on the signature page (the
“Effective Date”).

 

W I T N E S SETH

 

WHEREAS, Landlord and Tenant previously entered into that certain Office Lease
dated May 30, 2003, as amended by that certain First Amendment to the Lease
dated as of May 23, 2008, Second Amendment to Lease dated December 13, 2011,
Third Amendment to Office Lease (with form of Fourth Amendment to Office Lease
attached thereto as Exhibit “B”) dated September 5, 2012, Fifth Amendment to
Office Lease dated December 26, 2012, Sixth Amendment to Office Lease dated
April 24, 2013, Seventh Amendment to Office Lease dated September 16, 2013,
Eighth Amendment to Lease dated March 24, 2014, Ninth Amendment to Office Lease
dated June 16, 2014, Fourth Amendment to Office Lease dated July 16, 2014; Tenth
Amendment to Office Lease dated November 26, 2014 and Eleventh Amendment to
Office Lease dated February 18, 2015 (collectively, the “Lease”); pursuant to
which Landlord leases to Tenant certain premises totaling 214,513 rentable
square feet in the building commonly known as Boulder Towers (the “Building”),
located at 1437 South Boulder, Tulsa, Oklahoma 74119 (the “Existing Premises”);
and

 

WHEREAS, Landlord and Tenant desire to expand the Premises, and amend certain
other terms of the Lease, all as more particularly provided below;

 

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease and herein, the Lease is hereby
modified and amended as set out below:

 

1.                                      Definitions.  All capitalized terms used
herein shall have the same meaning as defined in the Lease, unless otherwise
defined in this Twelfth Amendment.

 

2.                                      Expansion Space; Term; Rent.  Landlord
and Tenant hereby confirm, stipulate and agree that the Existing Premises shall
be expanded as of the term commencement date to include an additional 1,091
rentable square feet of office space known as Suite 110, which space is more
particularly identified in red outline on Exhibit “A” attached hereto (the
“Expansion Space”).  Landlord will deliver possession of the Expansion Space
immediately following execution of this Twelfth Amendment for commencement of
the construction of Tenant Improvements.  Landlord will diligently pursue
completion of construction of the Tenant Improvements following delivery of
possession.  The term commencement date (“TCD”) and date of rent commencement
with respect to the Expansion Space will be September 1, 2015; provided,
however, in the event delivery of possession is delayed or Substantial
Completion of Tenant Improvements does not occur by September 1, 2015 and any
such delay is caused by Landlord or Landlord’s contractors, then Tenant shall be
entitled to receive from Landlord a rent credit equal to one (1) day of free
Annual Rent for every one (1) day of any such delay.  Unless sooner terminated
as provided in the Lease, and subject to the renewal options contained in the
Lease, the expiration date for the lease of the Expansion Space will be
January 31, 2025.  Annual Rental for the Expansion Space payable by Tenant under
the Lease shall be as follows:

 

Months 1 to 60, inclusive:
Monthly Installment:

 

$1,272.83 ($14.00 /square foot of rentable area/annum)

 

 

 

Months 61 to 113, inclusive:
Monthly Installment:

 

$1,318.29 ($14.50 /square foot of rentable area/annum)

 

With the Expansion Space, the total rentable square feet of the Leased Premises
is 215,604 rentable square feet and the total rentable area of the Building is
521,802 rentable square feet.

 

--------------------------------------------------------------------------------


 

3.                                      Tenant Improvement Allowance.  The
Landlord shall provide Tenant a $15.00 per rentable square foot Tenant
Improvement Allowance totaling $16,365.00 to reduce the cost of Tenant
Improvements to be constructed in the Expansion Space (in the same manner as set
forth in Exhibit B of the Lease), inclusive of demolition, above ceiling
modification, preliminary space planning and construction documents and
construction.  Landlord shall timely pay the cost of Tenant Improvements up to
the amount of the Tenant Improvement Allowance.  In the event that the total
cost of Tenant Improvements is less than the Tenant Improvement Allowance, then
the balance may, at Tenant’s election, be used by Tenant to improve any area of
the Leased Premises as long as the improvements are completed within two
(2) years from the TCD.  In the event that the total cost of Tenant Improvements
is more than the Tenant Improvement Allowance, then Tenant shall pay such excess
costs when such amounts become due and owing to the contractors.

 

4.                                      Parking.  With respect to the Expansion
Space, the Landlord shall provide Tenant on the TCD three (3) parking spaces,
including one (1) reserved covered space in the attached parking structure and
two (2) on a non-reserved basis on the existing surface lots. As of the TCD,
Tenant shall have a total of five hundred eighty-one (581) parking spaces, which
shall consist of one hundred thirty-four (134) reserved covered spaces in the
attached parking structure and four hundred forty-seven (447) on a non-reserved
basis on the existing surface lots. These spaces are free of charge.

 

5.                                      Tenant’s Share and Operating Expense
Base. Tenant’s Share attributable to the Expansion Space shall be .21%. Tenant’s
Share attributable to the entire Leased Premises after the addition on the TCD
of the Expansion Space shall be 41.32%.  The Operating Expense Base for the
Expansion Space shall mean the amount of Operating Expenses for the calendar
year 2015.  From and after the TCD, the 5% cap on increases in Tenant’s Share
attributable to the Expansion Space as to increases in Operating Expenses, as
set forth in Section 4.02(g) of the H&P Lease, shall be applicable to the
Expansion Space and Tenant’s Share shall be made in reference to the base amount
established in 2015.

 

6.                                      Authority. Each of Landlord and Tenant
represents and warrants to the other that the execution, delivery and
performance of this Twelfth Amendment by such party is within the requisite
power of such party, has been duly authorized and is not in contravention of the
terms of such party’s organizational or governmental documents.

 

7.                                      Binding Effect. Each of Landlord and
Tenant further represents and warrants to the other that this Twelfth Amendment,
when duly executed and delivered, will constitute a legal, valid, and binding
obligation of Tenant, Landlord and all owners of the Building, fully enforceable
in accordance with its respective terms, except as may be limited by bankruptcy,
moratorium, arrangement, receivership, insolvency, reorganization or similar
laws affecting the rights of creditors generally and the availability of
specific performance or other equitable remedies.

 

--------------------------------------------------------------------------------


 

8.                                      Successors and Assigns.  This Twelfth
Amendment will be binding on the parties’ successors and assigns.

 

9.                                      Brokers.  Tenant warrants that it has
had no dealings with any broker or agent other than CBRE, Inc. (the “Broker”) in
connection with the negotiation or execution of this Twelfth Amendment. 
Landlord shall indemnify and hold Tenant harmless from and against any cost,
expenses or liability for commissions or other compensation or charges of
Broker.  Tenant agrees to indemnify Landlord and hold Landlord harmless from and
against any and all costs, expenses or liability for commissions or other
compensations or charges claimed to be owed by Tenant to any broker or agent,
other than Broker, with respect to this Twelfth Amendment or the transactions
evidenced hereby.

 

10.                               Amendments.  With the exception of those terms
and conditions specifically modified and amended herein, the Lease shall remain
in full force and effect in accordance with all its terms and conditions. In the
event of any conflict between the terms and provisions of this Twelfth Amendment
and the terms and provisions of the Lease, the terms and provisions of this
Twelfth Amendment shall supersede and control.

 

11.                               Counterparts.  This Twelfth Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of such counterparts shall constitute one agreement. To
facilitate execution of this Twelfth Amendment, the parties may execute and
exchange facsimile counterparts of the signature pages and facsimile
counterparts shall serve as originals.

 

12.                               Disclosure.  Members of the Boulder Towers
Tenants in Common are licensed real estate brokers in the State of Oklahoma and
are affiliated with CBRE, Inc.; they are also partners in Boulder Towers Tenants
in Common, the Landlord.

 

[Signatures on following page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Twelfth Amendment to
be effective as of the day and year as set forth above.

 

 

LANDLORD:

 

 

 

By: ASP, Inc.

 

 

 

Managing Partner of

 

Boulder Towers Tenants in Common

 

 

 

By:

/s/ William H. Mizener

 

Name: William H. Mizener

 

Title: President

 

Date Executed:

7/8/15

 

 

 

 

 

TENANT:

 

 

 

Helmerich & Payne, Inc.

 

 

 

 

 

By:

/s/ John Bell

 

Name: John Bell

 

Title: Vice President, Corporate Services

 

Date Executed: June 30, 2015

 

--------------------------------------------------------------------------------